Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to a non-provisional application Number 16/704,949 filed on 12/05/2019. This application claims benefit of provisional application No. 62/792,801 filed on 01/15/2019. Claims 1-30 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or 



Claims 1-4, 7-8, 10-15, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agarwal et al. (US 20180220371 A1; hereinafter “Agarwal”).

Regarding claim 1, Agarwal discloses a method for wireless communication, comprising:  
identifying an activation of a periodic reception mode ([0087] and Fig. 3A: DRX configuration 300 may be an example of an inactivity interval duration between active durations of a DRX cycle (= a periodic reception mode), where the active duration may be an on duration, a reception opportunity, or both (thus the DRX cycle corresponds to a periodic reception mode in which reception by a UE occurs periodically during active duration period and UE is inactive (i.e., in sleep state) between the active duration periods). When an RRC connection is established between a UE 115 and a network device 105, the UE 115 may establish the parameters of DRX configuration 300 (thus the RRC connection establishment process allows a UE to identify an activation of a periodic reception mode); [0083] For example, an indication may be transmitted to UE 115-a at the beginning of an on duration 210 (e.g., in a M-DRX message). The message may indicate when UE 115-a should wake up again for reception opportunity 215 (= active period). That is, the M-DRX message may include a parameter specifying the amount of time between receiving the message and the beginning of a subsequent DL transmission. [0092] At 405, network device 105-e and UE 115-b may establish an RRC connection; [0093] At 410, UE 115-b may enter a DRX sleep mode according to a DRX configuration.);  
monitoring, based at least in part on identifying the activation of the periodic reception mode, a control channel in accordance with a periodic schedule associated with the periodic [0095] and Fig. 4: At 420, network device 105-e may transmit, and UE 115-b may receive, a DL reception indication during the on duration of the DRX configuration (= in accordance with a periodic schedule)… The DL reception indication may include an indication of a length of an inactivity interval… the DL reception indication may be received at UE 115-b in a PDCCH (= control channel) or a MAC CE); and  
sleeping, based at least in part on identifying the activation of the periodic reception mode, in accordance with the periodic schedule associated with the periodic reception mode ([0093] and Fi. 4: At 410, UE 115-b may enter a DRX sleep mode according to a DRX configuration.).  

Regarding claim 2, Agarwal discloses the limitations of claim 1 and Agarwal further discloses receiving an indication of the periodic schedule associated with the periodic reception mode; and determining a duration of scheduling intervals for the periodic reception mode based at least in part on the received indication, wherein monitoring the control channel in accordance with the periodic schedule comprises monitoring the control channel during the scheduling intervals ([0087] and Fig. 3a: When an RRC connection is established between a UE 115 and a network device 105, the UE 115 may establish the parameters of DRX configuration 300. That is, the UE 115 may wake up during an on duration 310-a (= a duration of scheduling interval) to monitor for any incoming DL transmissions from the network device 105. If no DL transmissions are forthcoming, the UE 115 may go to sleep until a subsequent on duration 310 (e.g., during a M-DRX sleep period).).  

Regarding claim 3, Agarwal discloses the limitations of claim 2 and Agarwal further discloses wherein the duration of the scheduling intervals is based at least in part on a scheduling load at a base station ([0096] the length of the inactivity interval may be based on a network load, a scheduling condition, a latency tolerance, a traffic profile, or any combination thereof.).  

Regarding claim 4, Agarwal discloses the limitations of claim 2 and Agarwal further discloses determining a duration of scheduling cycles for the periodic reception mode based at least in part on the received indication, wherein a scheduling cycle includes a respective scheduling interval, and wherein sleeping in accordance with the periodic schedule comprises sleeping during a portion of the scheduling cycle outside the respective scheduling interval ([0075] Available M-DRX or MI-DRX configurations may be controlled by the network and may range from non-DRX configurations (e.g., a DRX cycle is not used) up to a maximum DRX cycle duration; [0087] and Fig. 3A: DRX configuration 300 may be an example of an inactivity interval duration between active durations of a DRX cycle (= a periodic reception mode), where the active duration may be an on duration, a reception opportunity, or both (thus the DRX cycle corresponds to a periodic reception mode in which reception by a UE occurs periodically during active duration period and UE is inactive (i.e., in sleep state) between the active duration periods).). 

Regarding claim 7, Agarwal discloses the limitations of claim 1, and Agarwal further discloses receiving, from a base station, an indication of a duration of scheduling intervals for monitoring the control channel while in the periodic reception mode, wherein scheduling intervals are subsets of scheduling cycles for the periodic reception mode [0087] and Fig. 3A: DRX configuration 300 may be an example of an inactivity interval duration between active durations of a DRX cycle (= a periodic reception mode), where the active duration may be an on duration, a reception opportunity, or both (thus the DRX cycle corresponds to a periodic reception mode in which reception by a UE occurs periodically during active duration period and UE is inactive (i.e., in sleep state) between the active duration periods); and  
[0096] the length of the inactivity interval may be based on a network load, a scheduling condition, a latency tolerance, a traffic profile, or any combination thereof.).  

Regarding claim 8, Agarwal discloses the limitations of claim 7, and Agarwal further discloses wherein determining the recommended duration of scheduling cycles comprises:  determining the recommended duration of scheduling cycles based at least in part on a ratio between the throughput of the wireless link and the rate of data arrival ([0096] the length of the inactivity interval may be based on a network load, a scheduling condition, a latency tolerance, a traffic profile, or any combination thereof; throughput of the wireless link and the rate of data arrival are examples of a traffic profile). 

Regarding claim 10, Agarwal discloses the limitations of claim 1, and Agarwal further discloses wherein identifying the activation of the periodic reception mode comprises:  receiving an activation signal for the periodic reception mode, wherein the 4 activation signal comprises:   a medium access control (MAC) layer control element indicating activation of the periodic reception mode, the MAC layer control element indicating one or more parameter values associated with the periodic schedule;  a downlink control information (DCI) indicating activation of the periodic reception mode, the DCI indicating one or more parameter values associated with the periodic schedule; or  a radio resource control (RRC) configuration message that indicates one or more parameter values associated with the periodic schedule ([0087] and Fig. 3A: DRX configuration 300 may be an example of an inactivity interval duration between active durations of a DRX cycle (= a periodic reception mode), where the active duration may be an on duration, a reception opportunity, or both (thus the DRX cycle corresponds to a periodic reception mode in which reception by a UE occurs periodically during active duration period and UE is inactive (i.e., in sleep state) between the active duration periods). When an RRC connection is established between a UE 115 and a network device 105, the UE 115 may establish the parameters of DRX configuration 300 (thus the RRC connection establishment process allows a UE to identify an activation of a periodic reception mode);.  

Regarding claim 11, Agarwal discloses the limitations of claim 1, and Agarwal further discloses initializing a periodic reception inactivity timer based at least in part on identifying the activation of the periodic reception mode ([0049] The MI-DRX may enable a UE to determine whether it should enter a M-DRX sleep mode (e.g., instead of, or in addition to the use of a M-DRX inactivity timer).).  

Regarding claim 12, Agarwal discloses the limitations of claim 11, and Agarwal further discloses receiving data while monitoring the control channel in accordance with the periodic schedule; and restarting the periodic reception inactivity timer after receiving the data ([0056] While monitoring PDCCH for a scheduling message, the UE 115 may initiate a "DRX Inactivity Timer". If a scheduling message is successfully received, the UE 115 may prepare to receive data and the DRX Inactivity Timer may be reset.).  

Regarding claim 13, Agarwal discloses the limitations of claim 11, and Agarwal further discloses determining an expiration of the periodic reception inactivity timer; and resuming a continuous monitoring mode based at least in part on the expiration of the periodic reception inactivity timer ([0056] In some cases, a UE 115 may monitor a communication link 125 continuously for an indication that the UE 115 may receive data…The transition between the short DRX cycle, the long DRX cycle, and continuous reception may be controlled by an internal timer…When the DRX Inactivity Timer expires without receiving a scheduling message, the UE 115 may move into a short DRX cycle and may start a "DRX Short Cycle Timer". When the DRX Short Cycle Timer expires, the UE 115 may resume a long DRX cycle; indicates that a continuous reception may also be resumed upon expiration of an inactivity timer of a DRX cycle.).  

Regarding claim 14, Agarwal discloses the limitations of claim 11, and Agarwal further discloses determining an expiration of the periodic reception inactivity timer; and  switching from the periodic reception mode to a discontinuous reception (DRX) mode based at least in part on the expiration of the periodic reception inactivity timer ([0047] a device may have a macro DRX (M-DRX) configuration (e.g., the RRC configured DRX), and a micro DRX (MI-DRX) configuration (e.g., the inactive period between the on duration, or a subsequent MI-DRX indication, and the reception opportunity); [0056] In some cases, a UE 115 may monitor a communication link 125 continuously for an indication that the UE 115 may receive data…. In some cases, a UE 115 may enter a long DRX cycle if it is inactive for one or more short DRX cycles. The transition between the short DRX cycle, the long DRX cycle, and continuous reception may be controlled by an internal timer…When the DRX Inactivity Timer expires without receiving a scheduling message, the UE 115 may move into a short DRX cycle and may start a "DRX Short Cycle Timer". When the DRX Short Cycle Timer expires, the UE 115 may resume a long DRX cycle; the short DRX cycle may be equivalent to a “periodic reception mode” and the long DRX cycle may be equivalent to a “DRX cycle”.).

Regarding claim 15, Agarwal discloses the limitations of claim 1, and Agarwal further discloses receiving from a base station, a wake up signal before a scheduling interval indicating a presence of data for the UE, wherein monitoring the control channel in accordance with the periodic schedule is based at least in part on the wake up signal; and receiving a medium access control (MAC) layer control element indicating deactivation of the periodic reception mode ([0048] the M-DRX message may indicate when the UE should wake up again for a data transmission to be received. For example, the M-DRX message may include a parameter specifying the amount of time between receiving the M-DRX message and the beginning of a subsequent DL transmission; [0049] after receiving the information indicated by the M-DRX message, the UE may be dynamically signaled when to wake up for a subsequent data transmission; [0095] At 420, network device 105-e may transmit, and UE 115-b may receive, a DL reception indication during the on duration of the DRX configuration… the DL reception indication may be received at UE 115-b in a PDCCH or a MAC CE.).  

Claims 29 is rejected on the same grounds set forth in the rejection of claim 1. Claim 29 recites similar features as in claim 1 from the perspective of an apparatus for a network device. Agarwal further discloses an apparatus for wireless communication, comprising:  a processor, memory in electronic communication with the processor; and  instructions stored in the memory and executable by the processor to cause the apparatus to perform the recited functions ([0121] and Fig. 8: UE 115-c with memory 810, processor 820; [0122] The memory 810 may store computer-readable, computer-executable software/firmware code 815 including instructions that, when executed, cause the processor to perform various functions described herein.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal in view of Deng et al. (US 20170223584 A1; hereinafter “Deng”).

Regarding claims 5 and 6, Agarwal discloses the limitations of claim 1. But Agarwal does not disclose determining a recommended value of a parameter associated with the periodic schedule; and transmitting, to a base station, the recommended value of the parameter associated with the periodic schedule, wherein the recommended value of the parameter comprises a recommended duration of scheduling intervals for the periodic reception mode, a recommended duration of scheduling cycles for the periodic reception mode, a recommended duration of a periodic reception inactivity timer for the periodic reception mode, or any combination thereof.
However, in the context of providing proximity based services, Deng discloses determining a recommended value of a parameter associated with the periodic schedule; and transmitting, to a base station, the recommended value of the parameter associated with the periodic schedule, wherein the recommended value of the parameter comprises a recommended duration of scheduling intervals for the periodic reception mode, a recommended duration of scheduling cycles for the periodic reception mode, a recommended duration of a periodic reception inactivity timer for the periodic reception mode, or any combination thereof. [0081] and Fig. 3: The UE can carry out a communication service in the shared cell and with the controlling eNB of the shared cell in the active period of time; and the UE can carry out the ProSe service at the carrier frequency indicated in the step B in the sleep time. The UE can also send a recommended DRX configuration parameter to the controlling eNB of the shared cell (where the UE recommends an appropriate DRX configuration parameter to the eNB according to a period of time required for carrying out the ProSe service at the carrier frequency indicated in the step B), and the controlling eNB of the shared cell can also modify the recommended DRX configuration parameter for the UE.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Agarwal as applied to claim 1, based on the above teaching from Deng, to derive the limitations of claims 5-6, because the modification uses prior art elements according to their established functions to produce a predictable result. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to provide proximity services in a shared cell.

 Claim 9  is rejected under 35 U.S.C. 103 as being unpatentable over Agarwal in view of Wang et al. (US 20160242087 A9; hereinafter “Wang”).

Regarding claim 9, Agarwal discloses the limitations of claim 7. But Agarwal does not disclose determining whether the recommended duration of scheduling cycles is less than or greater than the latency tolerance; and transmitting, to the base station, a request for increased bandwidth based at least in part on the recommended duration of scheduling cycles being less than the latency tolerance or a request for reduced bandwidth based at least in part on the recommended duration of scheduling cycles being greater than the latency tolerance.
[0003] Compared with an LTE data service, voice over LTE (Voice Over LTE, "VoLTE" for short) raises a higher requirement on wireless coverage resources, mainly because VoLTE requires higher quality-of-service (Quality-of-Service, QoS), and has a lower delay tolerance (= lower latency tolerance). In addition, VoLTE supports high-definition audio and video encoding and decoding, which means that VoLTE has a higher bandwidth requirement.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Agarwal as applied to claim 7, based on the above teaching from Wang, to derive the limitations of claim 9, because the modification uses prior art elements according to their established functions to produce a predictable result. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to provide latency sensitive provide services.

 Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal in view of Bergstrom et al. (WO 2018/034611 A1; hereinafter “Bergstrom”).

Regarding claim 16, Agarwal discloses the limitations of claim 1. But Agarwal does not disclose transmitting a scheduling request during a first scheduling interval of the periodic reception mode, the scheduling request comprising a request to schedule uplink transmission during the first scheduling interval or during a second scheduling interval of the periodic reception mode that is after the first scheduling interval.
However, in the same field of endeavor, Bergstrom discloses a terminal device to listen for schedule requests during the on-duration period of the DRX cycle (P. 2, Lines 22-29: A terminal device in RRC_CONNECTED state and which has been configured with the DRX function can be configured with both a long DRX cycle and a short DRX cycle. The intention with the long DRX cycle is that the terminal device should be able to sleep for a long time and wake up only periodically to listen for any new scheduling requests. The intention with the short DRX cycle is that the terminal device should be awake more frequently than in the long DRX cycle to listen for any scheduling requests. Those time periods when the terminal device is awake to listen for scheduling messages may be referred to as OnDuration periods, and are configured for a certain time duration.).  A skilled person can apply this teaching to determine that a terminal can also send schedule requests for sending a uplink transmission also, in an analogous manner, during the on-duration period of the DRX cycle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Agarwal as applied to claim 1, based on the above teaching from Bergstrom, to derive “transmitting a scheduling request during a first scheduling interval of the periodic reception mode, the scheduling request comprising a request to schedule uplink transmission during the first scheduling interval or during a second scheduling interval of the periodic reception mode that is after the first scheduling interval”, because the modification uses prior art elements according to their established functions to produce a predictable result. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to enable low latency transmissions in conjunction with a DRX cycle.

Regarding claim 17, Agarwal discloses the limitations of claim 1. But Agarwal does not disclose receiving an indication of a hybrid automatic repeat request (HARQ) configuration for the periodic reception mode; identifying a HARQ transmission associated with a scheduling 
However, in the same field of endeavor, Bergstrom discloses configuring and sending HARQ during on-duration period of a DRX cycle (P. 4, Line 31 to P. 5, Line 4: The solution is based on allowing a UE which has been configured with long DRX period more time, compared to UEs with short DRX, to process the data/signaling send to the UE before the UE is required to act on the data/signaling. Acting on the data may e.g. include monitoring a scheduling channel, or sending ARQ or HARQ feedback, or uplink data transmission such as e.g. if the UE has received an UL grant;  P. 10, Lines 28-32: In some second embodiments the action may be a transmission of a HARQ feedback. The UE may apply the delay by delaying the transmission of HARQ feedback for Downlink (DL) and/or Uplink (UL) data during a predetermined second time period after the UE has entered the DRX onDuration. The predetermined second time period may be one or more Transmission Time lnterval(s) (TTI). In some embodiments herein the action may be a transmission of Hybrid Automatic Repeat Request (HARQ) feedback. The UE 120 may apply the delay by delaying the transmission of HARQ feedback for downlink (DL) and/or uplink (UL) data during a predefined second time period Ts, which may herein also be referred to as a time limit, after the UE 120 has entered the active state, i.e. when the UE has not been awake for more than the predetermined second time period Ts,, see also Example embodiment B. The predefined second time period Ts may be one or more TTls. The UE 120 may in some embodiments also omit to send a HARQ feedback for DL and/or UL data during the predefined second time period Ts after the U E 120 has entered the active state, such as e.g. the DRX onDuration.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Agarwal as applied to claim 1, based on the above teaching from Bergstrom, to derive the limitations of claim 17, because the modification uses prior art elements according to their established functions to produce a predictable result. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to provide HARQ transmissions in conjunction with DRX cycle.

Claims 18-22, 24, 26-28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal in view of Tabet et al. (US 20150365995 A1; hereinafter “Tabet”).

Regarding claim 18, Agarwal discloses a method for wireless communication, comprising:  
identifying, for a user equipment (UE), an activation of a periodic reception mode ([0087] and Fig. 3A: DRX configuration 300 may be an example of an inactivity interval duration between active durations of a DRX cycle (= a periodic reception mode), where the active duration may be an on duration, a reception opportunity, or both (thus the DRX cycle corresponds to a periodic reception mode in which reception by a UE occurs periodically during active duration period and UE is inactive (i.e., in sleep state) between the active duration periods). When an RRC connection is established between a UE 115 and a network device 105, the UE 115 may establish the parameters of DRX configuration 300 (thus the RRC connection establishment process allows a UE to identify an activation of a periodic reception mode); [0083] For example, an indication may be transmitted to UE 115-a at the beginning of an on duration 210 (e.g., in a M-DRX message). The message may indicate when UE 115-a should wake up again for reception opportunity 215 (= active period). That is, the M-DRX message may include a parameter specifying the amount of time between receiving the message and the beginning of a subsequent DL transmission. [0092] At 405, network device 105-e and UE 115-b may establish an RRC connection; [0093] At 410, UE 115-b may enter a DRX sleep mode according to a DRX configuration.); and 
transmitting downlink transmissions to the UE in accordance with a periodic schedule associated with the periodic reception mode (([0095] and Fig. 4: At 420, network device 105-e may transmit, and UE 115-b may receive, a DL reception indication during the on duration of the DRX configuration (= in accordance with a periodic schedule)… [0099] At 440, network device 105-e may transmit, and UE 115-b may receive, a DL transmission during the identified reception opportunity (= active period according to the periodic schedule associated with the periodic reception mode).). 
But Agarwal does not disclose aggregating, based at least in part on the activation of the periodic reception mode, a plurality of packets for the UE to create a combined transmission, the plurality of packets comprising at least a first packet and a second packet received after the first packet, and transmitting the combined transmission to the UE in accordance with a periodic schedule associated with the periodic reception mode.
However, in the same field of endeavor, Tabet discloses aggregating, based at least in part on the activation of the periodic reception mode, a plurality of packets for the UE to create a combined transmission, the plurality of packets comprising at least a first packet and a second packet received after the first packet  ([0093] In some instances, the UE 106 and/or the BS 102 may buffer certain data for transmission while the UE is sleeping (e.g., through an indicated number of C-DRX cycles or between C-DRX cycles) and bundle that data together with other data for transmission at a later time (e.g., during the next on-duration portion of a C-DRX cycle when the UE 106 will be monitoring the control channel(s)).). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Agarwal, based on the above teaching from Tabet, to derive the limitations of claim 18, because the modification uses prior art elements according to their established functions to produce a predictable result. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to enable low latency transmissions in conjunction with a DRX cycle.

Regarding claim 19, Agarwal and Tabet discloses the limitations of claim 18 as set forth, and Agarwal further discloses determining scheduling cycles based on traffic profile ([0096] the length of the inactivity interval may be based on a network load, a scheduling condition, a latency tolerance, a traffic profile, or any combination thereof.).  
Furthermore, Tabet discloses trade-offs according to traffic patterns required according to link conditions, e.g., throughput of the wireless link associated with the UE ([0069] Currently, many UEs are capable of running a wide variety of data applications in parallel. Such diversity in applications creates a diversity in traffic patterns that in turn may be supported by wireless networks; [0070] For example, different network design and operational decisions may have different impacts on UE performance considerations such as latency, throughput and power consumptions, such that trade-offs between such UE performance considerations may occur.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Agarwal and Tabet as applied to claim 18, based on the above further teachings from Agarwal and Tabet, to derive “determining that a rate of data arrival for the UE is less than a throughput of a wireless link associated with the UE, 

Regarding claim 20, Agarwal and Tabet discloses the limitations of claim 18 as set forth, and Tabet further discloses buffering the first packet of the plurality of packets for a duration of time based at least in part on the periodic schedule ([0093] In some instances, the UE 106 and/or the BS 102 may buffer certain data for transmission while the UE is sleeping (e.g., through an indicated number of C-DRX cycles or between C-DRX cycles) and bundle that data together with other data for transmission at a later time (e.g., during the next on-duration portion of a C-DRX cycle when the UE 106 will be monitoring the control channel(s)).). 

Claims 21-22 and 24 are rejected following the same rationale set forth in the rejection of claims 3-4 and 7, respectively. Claims 21-22 and 24 recite similar additional features as in claims 3-4 and 7, respectively, from the perspective of a method for a network device.

Regarding claim 26, Agarwal and Tabet discloses the limitations of claim 18 as set forth, and Tabet further discloses buffering a plurality of packets while the UE is sleeping, and transmitting a burst of data at a later on-duration period of the DRX cycle ([0093] In some instances, the UE 106 and/or the BS 102 may buffer certain data for transmission while the UE is sleeping (e.g., through an indicated number of C-DRX cycles or between C-DRX cycles) and bundle that data together with other data (= forming a burst of data) for transmission at a later time (e.g., during the next on-duration portion of a C-DRX cycle when the UE 106 will be monitoring the control channel(s)).). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Agarwal and Tabet as applied to claim 18, based on the above further teachings from Tabet, to derive “wherein aggregating the plurality of packets to create the combined transmission comprises:  forming a single packet based at least in part on the plurality of packets, wherein the combined transmission comprises the single packet; or  forming a burst of packets based at least in part on the plurality of packets, wherein the combined transmission comprises the burst of packets”, because the modification uses prior art elements according to their established functions to produce a predictable result. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to enable efficient transmissions in conjunction with a DRX cycle for low latency services.

Claims 27-28 are rejected following the same rationale set forth in the rejection of claims 10 and 15, respectively. Claims 27-28 recite similar additional features as in claims 10 and 15, respectively, from the perspective of a method for a network device.

Claims 30 is rejected on the same grounds set forth in the rejection of claim 18. Claim 30 recites similar features as in claim 18 from the perspective of an apparatus for a network device. Agarwal further discloses an apparatus for wireless communication, comprising: a processor, memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to perform the recited functions ([0143] and Fig. 12: Network device 105-g with memory 1210, processor 1220; [0144] The memory 1210 may store computer-readable, computer-executable software/firmware code 1215.).

 Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Agarwal, in view of Tabet, and further in view of Deng.

Claim 23 is rejected following the same rationale set forth in the rejection of claims 5-6. Claim 23 recites similar additional features as in claims 5-6, from the perspective of a method for a network device.

 Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Agarwal, in view of Tabet, and further in view of Wang.

Claim 25 is rejected following the same rationale set forth in the rejection of claim 9. Claim 25 recites similar additional features as in claims 9, from the perspective of a method for a network device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Xu et al. (US 20200413341 A1) – Activation signal indicating that a control signal is to be sent after the activation signal.
Vajapeyam et al. (US 20160119969 A1) – Configuring and implementing DRX cycle in dual connectivity.
Azizi et al. (US 20200205062 A1) – Control transmissions according to radio conditions.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471